Citation Nr: 1452721	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-25 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (previously claimed as a nervous condition and neuropsychiatric disorder).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected lumbar myosistis, spondylosis, and degenerative spine disease.

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	David J. Mariani, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran then perfected timely appeals of these issues.

Following the most recent readjudication of these claims in the October 2012 and February 2014 Supplemental Statements of the Case (SSOCs), additional medical evidence was added to the claims file.  This evidence was not reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in September 2014.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

With the exception of the new and material evidence issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 1972 rating decision denied service connection for a nervous condition because it was not shown by the evidence of record.  The Veteran did not perfect an appeal of this claim, and the August 1972 rating decision became final.

2.  A March 1996 rating decision denied service connection for a neuropsychiatric disorder because the claim was not well-grounded.  The RO stated that there was no record of a neuropsychiatric disorder due to the service-connected back condition showing a chronic disability subject to service connection.  The Veteran did not perfect an appeal of this claim, and the March 1996 rating decision became final.

3.  Since the March 1996 denial, VA and private medical opinions, in pertinent part, were added to the claims file, which include positive and negative nexus opinions addressing direct and secondary service connection for the acquired psychiatric disorder issue.  

4.  The medical nexus opinions pertaining to the Veteran's acquired psychiatric disorder submitted subsequent to the March 1996 rating decision were not previously submitted, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's August 1972 rating decision that denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014).

2.  The RO's March 1996 rating decision that denied service connection for a neuropsychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (previously claimed as a nervous condition and neuropsychiatric disorder).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2014); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2014).


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (previously claimed as a nervous condition and neuropsychiatric disorder) is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, regarding the acquired psychiatric disorder and TDIU claims, in a July 2014 statement, the Veteran's representative indicated that the Veteran had received a disability retirement from the United States Postal Service (USPS) because of his acquired psychiatric disorder.  The decision and medical records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See 38 C.F.R. § 3.159(c)(2) (2014).

Second, regarding the acquired psychiatric disorder and TDIU claims and in light of the fact that the Veteran took a disability retirement, the Board finds that this suggests that the Veteran may have filed for (and been awarded) disability benefits from the Social Security Administration (SSA) for his acquired psychiatric disorder.  The SSA decision and medical records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2).

Third, regarding all of the claims, the claims file currently contains VA treatment records from the Orlando, Florida, VA Medical Center (VAMC), to include Lake Baldwin VA Community-Based Outpatient Clinic (CBOC), dated up to February 2014, as shown in his Virtual VA paperless claims file.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  All private treatment records currently contained in the claims file should also be updated upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Fourth, regarding the acquired psychiatric disorder claim, the Veteran was afforded a VA psychiatric examination in April 2012 to determine the etiology of his currently diagnosed acquired psychiatric disorder.  The VA examiner provided a negative nexus opinion for direct service connection and for secondary service connection based on causation only.  The Board finds this VA medical opinion to be inadequate.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently diagnosed acquired psychiatric disorder was aggravated beyond its natural progression by his service-connected lumbar myosistis, spondylosis, and degenerative spine disease.  38 C.F.R. § 3.310 (2014).  Thus, the Board finds that a VA addendum medical opinion is required on the issue of secondary service connection (aggravation element) to determine the etiology of the Veteran's currently diagnosed acquired psychiatric disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Fifth, regarding the peripheral neuropathy claims, the Veteran was last afforded a VA examination for these claims in June 2011, over three years ago.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Due to the passage of time since this last examination and in light of the fact that the TDIU claim is being remanded for a medical opinion (as described below), the Board finds the June 2011 VA examination is inadequate to assess the Veteran's current levels of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Finally, regarding the TDIU claim, a remand is required in order to afford the Veteran a VA examination(s) and medical opinion to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to these service-connected disabilities.  Although the Veteran has been afforded VA examinations, a VA examination(s) and medical opinion regarding the total effect of his service-connected disabilities on his employability has not yet been obtained.  Upon remand, this action must be taken.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Office of Personnel Management (OPM) and obtain the decision and medical records pertinent to the USPS disability retirement claim filed by the Veteran.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain the SSA decision and medical records pertinent to any SSA disability benefits claim filed by the Veteran.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent VA outpatient treatment records from the Orlando, Florida, VAMC, to include the Lake Baldwin CBOC, since February 2014 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain all recent private treatment records currently associated with the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, provide the claims file to the April 2012 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed acquired psychiatric disorder.  If the examiner is unavailable, or if the examiner deems it necessary, schedule the Veteran for an appropriate VA psychiatric examination to address the etiology of his currently diagnosed acquired psychiatric disorder.  The claims files must be reviewed by the examiner.  

Following an examination and review of the claims folder, the examiner is requested to provide an opinion addressing whether it is at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder was aggravated (permanently worsened beyond normal progression) by his service-connected lumbar myosistis, spondylosis, and degenerative spine disease.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his acquired psychiatric disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

A rationale must be provided for the opinion offered.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly specify and explain why this is so. 

6.  After obtaining the above records, provide a VA neurological examination to the Veteran in order to assist in evaluating the severity of his service-connected peripheral neuropathy of the bilateral lower extremities.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

In particular, the examiner must address whether the Veteran has moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis with marked muscular atrophy, or complete paralysis of the sciatic nerve of each leg.  

7.  After obtaining the above records, schedule the Veteran for a VA examination(s) in order to assist in evaluating the effect of his service-connected disabilities (peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; and, lumbar myosistis, spondylosis, and degenerative spine disease) on his employability.    

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's service-connected disabilities.  

A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


